Citation Nr: 1723037	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-14 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent effective June 18, 2007, a disability rating in excess of 50 percent effective May 22, 2010, and a disability rating in excess of 70 percent effective November 7, 2013 for service-connected depressive disorder with anxiety.

2.  Entitlement to a disability evaluation in excess of 20 percent effective November 14, 2005 for service-connected degenerative joint disease of the right knee with a history of lateral meniscal tear and cyst, post-operative with scar.

3.  Entitlement to a compensable disability evaluation for service-connected papillary necrosis as secondary to the service-connected disability of degenerative joint disease of the right knee, with history of lateral meniscal tear and cyst, post-operative scar.

4. Entitlement to a separate and compensable disability evaluation for bruxism.



ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 2003 to January 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from the rating decisions of the Department of Veterans Affairs (VA) Regional Office(RO) in Roanoke, Virginia.  

In July 2016 the Veteran submitted an application for vocational rehabilitation but the application has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

In his May 2013 and June 2015 VA Form 9 substantive appeals, the Veteran requested a hearing before a member of the Board.  In February 2016, he withdrew his request for a hearing and VA therefore has no duty to provide an opportunity for a hearing in this case.  See 38 C.F.R. § 20.704(e) (2016).

The Veteran was previously represented by Robert V. Chisholm as indicated by a completed VA Form 21-22 dated January 2016.  In February 2017, the representative withdrew his appointment as the Veteran's representative.  As no current power of attorney is associated with the claims file, the Veteran is now unrepresented.  38 C.F.R. § 20.608(a)(2016).  The Veteran is reminded, however, that he is free to appoint a representative if he wishes.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In denying the Veteran's claim for a rating in excess of 70 percent for depressive disorder with anxiety, the RO's January 2016 decision indicated that a separate and compensable evaluation you could not be assigned for his bruxism.  The bruxism was viewed as symptom of the depressive disorder and incorporated with the 70 percent rating.  The Veteran disagreed.  Specifically, in his June 2016 notice of disagreement, he argued that bruxism is a separately diagnosed condition that warranted its own rating.  Reference was made to Murray V. Shinseki, 24 Vet. App. 420 (2011).

VA has not yet provided the Veteran with a statement of the case with regard to the bruxism issue. It would be premature for the Board to address the issue on the merits.  Hence, the Board must remand the issue so the RO can provide the Veteran with an appropriate statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Furthermore, following his January 2015 RO hearing, the Veteran was scheduled for updated VA examinations for his service-connected right knee, major depressive disorder, and papillary necrosis.  The record indicates that the exam request was canceled in March 2015 because the Veteran wanted only Saturday appointments, which were not available.  The June 2015 Supplemental Statement of the Cases reported the Veteran failed to appear for his scheduled examinations.  However, it does not appear as though the Veteran was ever scheduled for the examinations as a result of his request for Saturday only appointments.  

In light of the fact there appears to be confusion as to whether the Veteran would have attended an examination that was not scheduled on a Saturday, the Board finds a remand is necessary to reschedule the Veteran's VA examinations to determine the present nature and severity of his service-connected right knee, major depressive disorder and papillary necrosis.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a statement of the case in response to his June 2016 Notice of Disagreement as to the issue of entitlement to separate and compensable disability rating for bruxism.  The Veteran must be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have jurisdiction in that matter, he must submit a timely substantive appeal.  The claims file should be returned to the Board for further appellate consideration only if he timely perfects the appeal.

2.  Obtain any updated VA treatment records or private treatment records (inpatient and outpatient) and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

3.  Following the completion of the above, make arrangements for the Veteran to be afforded an appropriate examination for his right knee, major depressive disorder and papillary necrosis.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must indicate whether the claims file was reviewed.  Specifically, the examiner is asked to accomplish the following:

	a.  Determine the nature and severity of the Veteran's major depressive disorder with anxiety and papillary necrosis.  In doing so, the examiner should report all signs and symptoms necessary for evaluating major depressive disorder under the rating criteria, including the frequency, severity, and duration of such symptoms, and discuss the level of social and occupational impairment attributable to the disability as well as signs and symptoms necessary for evaluating papillary necrosis under the rating criteria.

   b.  Identify the ranges of right knee flexion and extension reported in degrees.  Where applicable, the range of motion studies shall address passive, active, weightbearing, and non-weight bearing ranges of motion.  The examiner shall also specify whether and to what extent there is any additional loss of knee flexion and/or extension (stated in degrees) due to any weakened movement, excess fatigability, incoordinations, flare-ups, and/or pain.  

A complete rationale must be provided for all opinions presented.  If the examiner cannot provide an opinion without resorting to speculation then he or she must provide a complete and thorough rationale as to why an opinion cannot be provided.

4.  Thereafter, the AOJ should re-adjudicate the claims.  If the benefits sought on appeal are not granted, the AOJ must provide a supplemental statement of the case to the Veteran.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




